Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Board of Directors and Shareholders NutraCea Scottsdale, Arizona We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-110585 and 333-135814) of NutraCea (the Company) of our report dated March 30, 2012, relating to the consolidated financial statements which appears in this Form 10-K. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. /s/BDO USA, LLP Phoenix, Arizona March 30, 2012
